Case 19-11919-JDW   Doc 5   Filed 05/06/19 Entered 05/06/19 17:09:16   Desc Main
                            Document      Page 1 of 7
Case 19-11919-JDW   Doc 5   Filed 05/06/19 Entered 05/06/19 17:09:16   Desc Main
                            Document      Page 2 of 7
Case 19-11919-JDW   Doc 5   Filed 05/06/19 Entered 05/06/19 17:09:16   Desc Main
                            Document      Page 3 of 7
Case 19-11919-JDW   Doc 5   Filed 05/06/19 Entered 05/06/19 17:09:16   Desc Main
                            Document      Page 4 of 7
Case 19-11919-JDW   Doc 5   Filed 05/06/19 Entered 05/06/19 17:09:16   Desc Main
                            Document      Page 5 of 7
Case 19-11919-JDW   Doc 5   Filed 05/06/19 Entered 05/06/19 17:09:16   Desc Main
                            Document      Page 6 of 7
Case 19-11919-JDW   Doc 5   Filed 05/06/19 Entered 05/06/19 17:09:16   Desc Main
                            Document      Page 7 of 7
